Per Curiam.
1. Grounds 1 through 5 of the enumeration of errors are founded upon a patent inaccuracy in the record which was corrected pursuant to Sec. 10 (f) of the 1965 Appellate Practice Act (Ga. L. 1965, pp. 18, 24; Code Ann. § 6-805 (f)) after the enumeration was filed. These grounds present nothing for consideration.
2. Ground 6 would require a consideration of the transcript of proceedings. However, the transcript was not filed within 30 days after filing the notice of appeal, and there was no extension of time applied for or granted. This court is therefore without jurisdiction to review this ground of the enumeration. Davis v. Davis, 222 Ga. 579 (151 SE2d 123); *277Benecke v. Boyer, 115 Ga. App. 99 (153 SE2d 668); Puckett v. Edmonds, 115 Ga. App. 776 (156 SE2d 151).
Argued July 10, 1967
Decided September 5, 1967.
Joseph W. Love, C. L. Ledbetter, pro se, for appellant.
Lewis R. Slaton, Solicitor General, J. Walter LeCraw, J. Roger Thompson, Amber W. Anderson, for appellee.

Appeal dismissed.


Bell, P. J., Pannell and Whitman, JJ., concur.